Lacombe, J.,
(orally.) The jury having found that the goods in suit are composed of downs; and the evidence showing that the downs in them are the component material of chief value; and it further appearing from the tariff act that downs are on the free list, the articles imported, under the decision of the late chief justice in Hartranft v. Sheppard, 125 U. S. 337, 8 Sup. Ct. Rep. 920, are dutiable properly at 20 per cent, ad valorem, under section 2513, as a non-enumerated article. To the registration of such a verdict, however, the defendant makes two objections, springing from the form of protest:
1. That it is multifarious. I appreciate fully the force of the argument, and the difficulties which will undoubtedly surround the entire subject, if multiiarious protests are to be recognized by the law. If a man may state in the alternative two separate paragraphs, and claim that the article, is dutiable under either, ho may, if, for instance, there is-any silk in it, enumerate every single one of the silk paragraphs in the statute, and claim that itisdutiable under some one of them. But I donotfind in the language of the statute itself any express provision that the party protesting, or giving his notice of dissatisfaction, must restrict himself to any one particular rate of duty which he may claim that his goods should pay. Nor do I find that any of the authorities go to the length of holding that he shall do so. Under those circumstances, to stamp the protest as void because it is multifarious, would seem to be legislation, rather than a cons! ruction of the statute.
2. The other objection, however, is more serious. The position of the cast: is now (and of course that was the position of the ease all the time) that the article is not to be taken as enumerated in any of the sections preceding section 2513, because its component material of chief value is on the free list. That is the only fact by reason of which it can be claimed that this was a non-enumerated article, and therefore open to the operation of section 2513.
Now, the question is, did this protest, when fairly interpreted, set forth that as the ground of objection to the collector’s ruling? Did it express such an opinion in such plain and intelligible terms as would call the collector’s attention to it? These documents of course are, as has been held many times, business documents. They are not prepared by lawyers, and they are not to be construed with the strictness that a legal document might be. It is to be assumed that they are prepared by the *864merchants themselves; and that they are such documents, couched in such plain language, as would be used by a layman of intelligence, and of business capacity, to express the grounds of his objection. Per contra, they must be expressed in such terms that the collector, who is also a layman (for the statute does not require that he shall be a lawyer, although it happens that he frequently is one) will be able from them to gather plainly what the meaning of the protestor is. The rule has been best expressed in one of the latest cases,—that of Arthur v. Morgan, 112 U. S. 495, 5 Sup. Ct. Rep. 241,—where it is said that the protest need not be made with technical precision, but it is sufficient if it shows fairly that the objection afterwards made was at the time in the mind of the party, and was brought to the knowledge of the collector, to the end that he might ascertain the precise facts.
Looking at this protest I am unable to reach the conclusion that it plainly expresses, or, in the language of the court, that it shows fairly that the objection made was that because the component material of chief value was on the free list it was a non-enumerated article, and therefore open to the operation of section 2513. It is true that it uses the word “ downs ” in three or more places; but it always is as the alternate of the word “feathers.” “Down” is nowhere referred to as the antithesis of “ feathers;” nor is the circumstance that downs are on the free list in any wise indicated as operating to make the article non-enumerated. I do not think that the collector at that time, knowing all that we know now, on receiving such a protest as this, would fairly draw from it the conclusion that the real objection of the party on the other side was that, because the component material of chief value was a free-list article, therefore the operation of the component material clause of section 2499 would not apply; and that in consequence the article would, at the conclusion of the tariff paragraphs, remain unenumerated, and therefore open to the operation of section 2513. I therefore, despite the answer of the jury to the question, shall direct a verdict for the defendant.